Citation Nr: 1228707	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinomas of the nose, cheek, ear and chest to include as secondary to herbicide exposure.

(The issue of entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a July 2012 written brief, the Veteran's representative discussed the issue of service connection for a dental disability, asserting the Veteran had perfected an appeal of this issue.  However, in his December 2007 notice of disagreement, the Veteran specifically stated he is not claiming a dental disability.  This issue was therefore not included in the November 2008 statement of the case and, therefore, the Veteran has not perfected an appeal of this issue.  As his representative has again raised the issue of entitlement to service connection for a dental disability, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for basal cell carcinoma of the nose, cheek, ear and chest.  He was provided a VA examination in August 2007.  The VA examiner noted the Veteran developed a skin lesion on his left cheek during service, which was removed in 1969, which the Veteran reported being told was cancerous.  The examination report also reflects the Veteran reported continued skin lesions following service, which were burned or frozen approximately 2-3 times a year.  In approximately 2001, the Veteran developed basal cell carcinoma, which he has had removed on several occasions since. 

Following a review of the claims folder, the VA examiner opined that it is less likely as not the Veteran's current basal cell carcinoma is etiologically related to active service.  In this regard, the examiner noted that, while there is a questionable diagnosis of basal cell epithelioma documented in service treatment records, there is no pathology report of record, and it would be "very unusual" for a 21 year-old to develop this condition.  Further, there are no records from 1969 to 2001 to document treatment during this period, and it would be unusual for basal cell carcinoma to metastasize or reoccur 30 years after it was originally removed or at different locations.

The Board finds the August 2007 VA examiner's opinion inadequate for the purposes of determining service connection.  Initially, the examiner rejects an in-service diagnosis of basal cell epithelioma based solely on the lack of a pathology report in the record.  Furthermore, the examiner appears to discount the Veteran's assertions that he was informed the in-service lesion was cancerous and that he continued to experience such lesions requiring their removal approximately 2 to 3 times a year since service.  The examiner does not provide a rationale for rejecting the Veteran's reported history.  The Veteran's lay assertions may not be rejected based solely on a lack of documentation in the record.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009) (the Veteran is competent to report (1) symptoms observable to a layperson, e.g., skin lesions; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current basal cell carcinoma is etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination to address the nature and etiology of his current basal cell carcinoma.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current basal cell carcinoma is etiologically related to the Veteran's active service, to include any herbicide exposure.  In rendering this opinion, the examiner must specifically comment on the Veteran's assertion of an in-service diagnosis of skin cancer and continuity of symptomatology since.

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


